Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour (US 2016/0330695) in view of Cao (US 2019/0222982).
Regarding claims 1 and 24, Benjebbour describes a method/apparatus (fig. 2, UE1 or UE2) for wireless communication by a user-equipment (UE), comprising: 
[a memory;  and one or more processors coupled to the memory and being configured] to:
selecting a modulating and coding scheme (MCS) and a transmission power based on a configured dependency between one or more candidate MCSs and one or more candidate transmission powers (abstract, selecting an optimal combination of MCS & transmission power based on different combinational sets of MCS & transmission power, known as MSCP sets, para. 45);  and 

Benjebbour fail to further explicitly describe:
transmission via a sidelink channel.
Cao also describes selection of communication parameters of MCS & transmit power (para. 8), further describing:
transmission via a sidelink channel (fig. 1, title, abstract & fig. 8), transmitting V2X data to vehicle B using the selected communications parameters provided by the base station).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission of Benjebbour be used for sidelink transmission as in Cao.
The motivation for combining the teachings is that this enables transmission reliability for V2X packet data transmission (Cao, para. 6).
Regarding claim 2, Benjebbour describes:
the MCS and the transmission power are selected by selecting one of a set of configured combinations of the one or more candidate MCSs and the one or more candidate transmission powers (abstract & para. 45, selection of combinational MCS & transmission power (MSCP) set over other MSCP combinational sets).
Regarding claim 3, Benjebbour describes:
the selecting of the MCS and the transmission power comprises: selecting the MCS;  and selecting the transmission power based on the selection of the MCS (para. 
Regarding claim 4, Benjebbour describes:
wherein the selection comprises: selecting the transmission power;  and selecting the MCS based on the selection of the transmission power (para. 45, selected transmission power in the MSCP set based on relationship between MCS and transmission power).
	Regarding claim 5, Benjebbour describes:
wherein the MCS and the transmission power are selected by selecting one of a set of configured combinations of the one or more candidate MCSs and the one or more candidate transmission powers, and wherein each of the set of configured combinations maps one of the candidate MCSs to one or more of the candidate transmission powers (abstract & para. 45, selecting an optimal combination of MCS & transmission power based on different combinational sets of MCS & transmission power, known as MSCP sets, the MSCPs being candidate sets, para. 46).
	Regarding claim 6, Benjebbour describes: 
transmitting one or more channel state information-reference signals (CSI-RS);  and receiving a channel state information (CSI)-report, wherein the selection of the MCS is further based on one or more parameters of the CSI-report (para. 29, base station transmitting CSI-RS to UE for channel estimates and UE responds with channel estimates feedback (CSI-report), for use of MSCP selection, abstract).
	Regarding claim 7, Benjebbour describes: 

	Regarding claim 11, Benjebbour describes: 
receiving an indication of the configured dependency between the candidate MCSs and the candidate transmission powers (para. 35, base station reports information (indication) to represent the transmission power and/or the MCS  to the UE, & UE receives the selected (indication) combination of (candidate) MCS and (candidate) transmission power in a MCSP set, where there exist a relationship (dependency) between the MCS value & the transmission power value, para. 45).
Regarding claim 12, Benjebbour describes:
the received indication comprises receiving an indication of one of a plurality of tables, each of the plurality of tables indicating a combination of the one or more candidate MCSs and the one or more candidate transmission powers (para. 45, UE receiving from base station the selected (indication) combination of (candidate) MCS and (candidate) transmission power in a MCSP set, where each entry being a set is mapped to a table comprising a combination of candidate MCS & candidate transmission power, fig. 5-6 & para. 59-60).
Regarding claim 13, Benjebbour describes:
wherein the indication is received from a network entity via radio resource control (RRC) signaling (para. 35, base station reports information (indication) to represent the transmission power and/or the MCS to the UE).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Benjebbour in view of Cao, and further in view of Lee (US 2021/0227477).
Regarding claim 8, Benjebbour fails to further explicitly describe:
determining a power headroom (PH) of the UE, the MCS being selected further based on the PH.
Lee also describes deciding MCS as transmission power for wireless transmission (para. 9), further describing:
determining a power headroom (PH) of the UE, the MCS being selected further based on the PH (title & para. 9, use of power headroom for determining the MCS & transmit power).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the MCS & transmit power be determined in Benjebbour based in part by a power headroom as in Lee.
The motivation for combining the teachings is that this enables a scheduler to decide an appropriate MCS as well as a correct transmit power (Lee, para. 9).
Regarding claim 9, Benjebbour, Cao, and Lee combined describe:
the PH comprises a difference between a maximum transmit power capability of the UE and a current transmission power setting of the UE for data transmission (para. 9, power headroom is the difference between max transmit power & estimated (current) power for transmission).
Regarding claim 10, Benjebbour fails to further explicitly describe:

Lee also describes deciding transmission power for wireless transmission (para. 9), further describing:
 	selection of the transmission power comprises selecting a transmit power adjustment factor with respect to a transmission power of a previous transmission (para. 9, deciding the correct transmit power adjustment (factor) = a power change value).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that transmit power be determined in Benjebbour as an power adjustment factor as in Lee.
The motivation for combining the teachings is that this enables a scheduler to correct a transmit power (Lee, para. 9)).

Claims 14 are rejected under 35 U.S.C. 103 as being unpatentable over 
Benjebbour in view of Cao, and further in view of Wang (US 2020/0092692).
	Benjebbour describes that the indication is received by UE from the base station, but fails to further explicitly describe:
	the indication is received from another UE via a sidelink control channel or a sidelink broadcast channel.
	Wang also describes sidelink configuration for UE to adjust transmission power & MCS (para. 35), further describing:

It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the indication received by the UE in Benjebbour to be sent by another UE as in Wang.
The motivation for combining the teachings is that this enables V2X communication to meet high reliability requirements for the eV2X scenario (Wang, para. 4).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15, 17-22 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benjebbour.
Regarding claims 15 and 25, Benjebbour describes a method/apparatus (fig. 2 BS) for wireless communication, comprising: 
[a memory;  and one or more processors coupled to the memory and being configured] to:

transmitting an indication of the configured dependency to the UE (abstract, base station providing the selected combination of MCS & transmission power to UE via downlink channel).
Regarding claim 17, Benjebbour describes:
selecting the configured dependency comprises selecting one of a set of configured combinations of the one or more candidate MCSs and the one or more candidate transmission powers (abstract & para. 45, selecting an optimal combination of MCS & transmission power based on different combinational sets of MCS & transmission power, known as MSCP sets, the MSCPs being candidate sets, para. 46).
Regarding claim 18, Benjebbour describes:
selecting the configured dependency comprises selecting one of a set of configured combinations of the one or more candidate MCSs and the one or more candidate transmission powers, and wherein each of the set of the configured combinations maps one of the candidate MCSs to one or more of the candidate transmission powers (abstract & para. 45, selecting an optimal combination of MCS & transmission power based on different combinational sets of MCS & transmission power, known as MSCP sets, the MSCPs being candidate sets, para. 46).
Regarding claim 19, Benjebbour describes:

	Regarding claim 20, Benjebbour describes:
wherein the selection of the configured dependency comprises selecting one of a plurality of tables, each of the plurality of tables indicating a combination of the one or more candidate MCSs and the one or more candidate transmission powers based on the level of interference (para. 38, using interference & noise as part of equation for determining transmission power & ultimately MCSP (MCS + transmission power), para. 45. The UE receiving from base station the selected (indication) combination of (candidate) MCS and (candidate) transmission power in a MCSP set, where each entry being a set is mapped to a table comprising a combination of candidate MCS & candidate transmission power, fig. 5-6 & para. 59-60).
Regarding claim 21, Benjebbour describes:
wherein the selection the one of the plurality of tables comprises selecting a table that allows for a relatively higher transmission power if the level of interference is relatively low (para. 38-39, using interference & noise as part of equation for determining/selecting a greater (higher) transmission power & ultimately MCSP with higher channel gain (large signal power compared to interference), where  UE receiving from base station the selected (indication) combination of (candidate) MCS and (candidate) transmission power in a MCSP set, where each entry being a set is mapped 
Regarding claim 22, Benjebbour describes:
wherein the indication is received from a network entity via radio resource control (RRC) signaling (para. 35, base station reports information (indication) to represent the transmission power and/or the MCS to the UE).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Benjebbour as applied to claim 15 above, and further in view of Cao.
Regarding claim 16, Benjebbour describes that the configured dependency is to be used for selection of an MCS and transmission power for communication by the UE fail to further explicitly describe:
for use in a sidelink channel.
Cao also describes selection of communication parameters of MCS & transmit power (para. 8), further describing:
for use in a sidelink channel (fig. 1, title, abstract & fig. 8), transmitting V2X data to vehicle B using the selected communications parameters provided by the base station).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the transmission of Benjebbour be used for sidelink transmission as in Cao.
The motivation for combining the teachings is that this enables transmission reliability for V2X packet data transmission (Cao, para. 6).

Claims 23 are rejected under 35 U.S.C. 103 as being unpatentable over 
Benjebbour in view of Cao, and further in view of Wang (US 2020/0092692).
	Benjebbour describes that the indication is received by UE from the base station, but fails to further explicitly describe:
	the indication is transmitted, by another UE, via a sidelink channel. 
.
	Wang also describes sidelink configuration for UE to adjust transmission power & MCS (para. 35), further describing:
the indication is transmitted, by another UE, via a sidelink channel (para. 155-157, after base station sends sidelink (re)transmission configuration information to UE1, UE notifies the UE2 of such sidelink configuration information).
It would have been obvious to one with ordinary skill in the art before the effective date of the claimed invention to specify that the indication received by the UE in Benjebbour to be sent by another UE as in Wang.
The motivation for combining the teachings is that this enables V2X communication to meet high reliability requirements for the eV2X scenario (Wang, para. 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: *Habetha (US 2008/0137577) describing dynamic adpatation MCS & TX power as feedback (para. 11+), Miyoshi (US 2002/0123351) describing MCS .
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WARNER WONG whose telephone number is (571)272-8197. The examiner can normally be reached M-F 7am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WARNER WONG
Primary Examiner
Art Unit 2469



/WARNER WONG/Primary Examiner, Art Unit 2469